Electronically Filed
                                                         Supreme Court
                                                         SCOT-XX-XXXXXXX
                                                         23-JUN-2020
                                                         01:53 PM


                          SCOT-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         NICHOLAS L. ABEL,
                             Plaintiff,

                                 vs.

 KAUA#I POLICE DEPARTMENT; WILCOX MEMORIAL HOSPITAL; DR. ROBERT
    WOTRING II; DR. WILLIAM M. DOWNS; DR. WILLIE L. NUNEZ;
      OFFICIAL & INSURED; and COUNTY OF KAUA#I, Defendants.


                        ORIGINAL PROCEEDING

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon review of the document received by the appellate
clerk’s office from plaintiff Nicholas L. Abel, which was filed
as a complaint on February 24, 2020, it appears that this court
lacks jurisdiction to consider the complaint. See HRS § 602-5.
Therefore,
           IT IS HEREBY ORDERED that the complaint is dismissed.
           IT IS HEREBY FURTHER ORDERED that all pending motions
are dismissed.
           DATED: Honolulu, Hawai#i, June 23, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson